Church, Ch. J.
The issue under the notice of justification, was, whether the defendant had committed the crime of adultery with a particular individual. Evidence which did not conduce to prove this, was not admissible.
The plaintiffhad made certain declarations of his preferences and his propensities, but not in any allusion to the person with whom the adultery was charged to have been committed. He asserted no fact, nor did he speak of any person, nor make any confessions conducing to prove him guilty of any crime at all; of course, such declarations did not conduce to prove a justification of the words spoken.
Nor was this evidence any more admissible, in the matter of damages. It did not go to prove the general character of the plaintiff to be bad ; nor his reputation as to the crime charged ; it does not even appear that the defendant knew that the plaintiff had ever made the remarks offered to be proved, before he made the slanderous imputations, so that *232he could been in the lead influenced by them to speak as he did.
It is said, that this evidence, of admitted, would have cor-robated or supplied deficiencies in other evidence, which the defendant had introduced. This does not appear from any such other evidence stated in the motion ; and of course, we cannot regard it. As it is, the proof offered seems to us to have been irrelevant for every purpose, and was properly rejected.
A new trial must, therefore, be refused.
In this opinion the other Judges concurred.
New trial not to be granted.